FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        January 11, 2021
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                        No. 20-1353
                                                 (D.C. No. 1:19-CR-00507-PAB-1)
 JOSHUA DAVID GESS,                                          (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HOLMES, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

      This matter comes before the court on the government’s motion to dismiss as

moot Defendant Joshua David Gess’s appeal of the district court’s denial of release

pending trial. On December 29, 2020, Mr. Gess pleaded guilty to a superseding

indictment and was remanded to custody pending sentencing. Because Mr. Gess no

longer has a legally cognizable interest in the decision whether he should have been

released on bail pending trial, his appeal is moot. See Murphy v. Hunt, 455 U.S. 478,



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
481 (1982) (per curiam) (concluding that a defendant’s claim to pretrial bail was

moot once he was convicted).

      We grant the government’s motion and dismiss the appeal as moot.


                                           Entered for the Court
                                           Per Curiam




                                          2